In an action pursuant to article 15 of the Real Property Law, to compel the determination of an adverse claim in and to a certain body of water known as Brown’s Pond or Little Pond located in the Town of Patterson, Putnam County, the defendants appeal from a judgment of the Supreme Court, Putnam County, in favor of the plaintiffs, entered December 27, 1961 upon the decision of an Official Referee after trial. The judgment decreed, inter alia, (a) that the plaintiffs have a valid, absolute *973ami unincumbered title to the real property described therein (being the same property described in paragraph “fifth” of the complaint); (b) that, for a portion of its easterly boundary, the said property has the east shore of Brown's Pond or Little Pond, so-ealled, and that said pond lies wholly within the plaintiffs’ property; (<:) that each of the defendants be barred from its claim to an estate or interest in the said property found to be owned by the plaintiffs; (d) that a certain deed from the last-named defendant to the first-named defendant is null and void and that said deed be cancelled of record; and (e) that the full and exclusive possession of the premises found to be owned by the plaintiffs and described in said judgment be awarded to the plaintiffs. Judgment affirmed, with costs. No opinion. Ughetta, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.